Citation Nr: 1425861	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-18 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a bipolar disorder.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1986 to November 1986 and from February 1995 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the claim was remanded to the RO via the Appeals Management Center (AMC) to obtain service personnel records, service treatment records (STRs) from both periods of service, and post-service private medical records.  The claim was remanded again in August 2012 to obtain additional records and so the Veteran could be afforded a VA examination for a medical nexus opinion.  The purposes of the remands have been met and the case is ready for appellate consideration.


FINDING OF FACT

It is at least as likely as not that the Veteran's bipolar disorder had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for a bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To this end, the Veteran has asserted that he was first diagnosed with a bipolar disorder while he was stationed in Vilseck, Germany in approximately 1995.  He has stated that he believes the diagnosis occurred after being transported to a different hospital in Germany, but that he does not remember which hospital it was.  Unfortunately, the National Personnel Records Center (NPRC) has determined that inpatient treatment records between February 1995 and August 1996 from Vilseck Army Hospital, Würzburg Army Hospital, Nürnberg Army Hospital, and 98th General Hospital are not available or have been destroyed, and that future efforts to locate them would be futile.

The Veteran's service personnel records show he had problems with alcohol in service, and there is also evidence that he received mental health treatment.

During an October 2013 VA examination, the examiner noted that the Veteran had a complex clinical picture, but provided a negative nexus opinion.  In making this opinion, the examiner noted that there was no evidence of a diagnosis of bipolar disorder in the Veteran's service personnel records or service treatment records, and that the available objective evidence was insufficient to demonstrate a linkage between his active duty service and his current psychiatric condition.  However, in a June 2008 statement, the Veteran's ex-wife reported that she was with the Veteran and remembered him being diagnosed with bipolar disorder while hospitalized in Germany.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  As the evidence is in equipoise in this case, the benefit of the doubt rule will be applied and service connection for a psychiatric disorder, to include a bipolar disorder, will be granted.


ORDER

Service connection for a psychiatric disorder, to include a bipolar disorder, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


